Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 12/14/2020 ("12-14-20 OA"), the Applicant substantively amended claims 8 and 9 on 02/24/2021.

Information Disclosure Statement (IDS)
The Applicant submitted two information disclosure statements on 01/05/2021 ("01-05-21 IDS") and 02/02/2021 ("02-02-21 IDS") after the 12-14-20 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 01-05-21 IDS and 02-02-21 IDS are in compliance and are being considered by the examiner.

Response to Arguments
Applicant's amendments to the independent claim 8 have overcome the 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Ikarashi and further in view of Goktepeli and Treece set forth starting on page 3 under line item number 1 of the 12-14-20 OA.





Allowable Subject Matter
Claims 1, 3, 5-11, 13-15, 17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 and its dependent claims 3, 5-7, 21 and 22 are allowed for the same reason(s) as stated starting on page 6 under line item number 2 of the 12-14-20 OA.

Independent claim 8 is allowed, because the independent claim 8 has been amended to include the previously-indicated allowable subject matter of claim 9 as set forth starting on page 6 under line item number 2 of the 12-14-20 OA.
Claims 9-11, 13, 14, 23 and 24 are allowed, because they depend from the allowed independent claim 8. 


Independent claim 15 and its dependent claims 17, 19, 20 and 25 are allowed for the same reason(s) as stated starting on page 6 under line item number 2 of the 12-14-20 OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        26 February 2021